Case 15-60921-grs   Doc   Filed 07/17/20 Entered 07/17/20 11:32:30   Desc Main
                           Document     Page 1 of 7
Case 15-60921-grs   Doc   Filed 07/17/20 Entered 07/17/20 11:32:30   Desc Main
                           Document     Page 2 of 7
Case 15-60921-grs   Doc   Filed 07/17/20 Entered 07/17/20 11:32:30   Desc Main
                           Document     Page 3 of 7
Case 15-60921-grs   Doc   Filed 07/17/20 Entered 07/17/20 11:32:30   Desc Main
                           Document     Page 4 of 7
Case 15-60921-grs   Doc   Filed 07/17/20 Entered 07/17/20 11:32:30   Desc Main
                           Document     Page 5 of 7
Case 15-60921-grs   Doc   Filed 07/17/20 Entered 07/17/20 11:32:30   Desc Main
                           Document     Page 6 of 7
-grs   Doc   Filed 07/17/20 Entered 07/17/20 11:32:
              Document     Page 7 of 7
